MEMORANDUM**
Appellants challenge the application of a state law that was interpreted by a state court to require the dispersal of a colony of harbor seals. Appellants contend that the state law conflicts with the local government’s obligations under the federal Marine Mammal Protection Act (“MMPA”). The district court dismissed the suit pursuant to the Younger abstention doctrine. See Younger v. Harris, 401 U.S. 37, 91 S.Ct. 746, 27 L.Ed.2d 669 (1971).
We lack federal question jurisdiction over this matter. See 28 U.S.C. § 1331. Appellants are not challenging the grant or denial of a permit application under the MMPA. See 16 U.S.C. § 1374(d)(6). This court does not otherwise have jurisdiction to consider appellants’ suit seeking to enforce the terms of the MMPA. See Didrickson v. U.S. Dep’t of Interior, 982 F.2d 1332, 1338 (9th Cir.1992) (“[T]he MMPA does not provide for citizens to sue to enforce the statute”).
DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.